DETAILED ACTION
	This final office action is in response to Applicant’s amendment filed April 7, 2021.  Applicant’s amendment amended claims 1-8 and 14.  Currently Claims 1-8 and 10-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 1-8 and 10-20 in the previous office action is maintained.
	The 35 U.S.C. 102/103 rejection of claims 1-4, 7-9 and 14 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.




Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that Applicant’s specification provides sufficient disclosure to show possession (i.e. 35 U.S.C. 112(a)) of determining a likelihood of success of a transaction and/or adjusting/refining a model (Remarks:  Paragraph 1, Page 9 - Specification Paragraph 42) and determining/outputting alternative computer transactions having a high likelihood of success (Remarks:  Paragraph 2, Page 9 - Specification Paragraph 44).  
Further Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to a mental process (Remarks:  Last Paragraph, Page 10; Paragraph 1, Page 11), the claims are not directed to one of the enumerated groupings of abstract ideas (Remarks:  Paragraphs 2-3, Page 11; Page 12) and the claims integrate the abstract idea into a practical application (Remarks:  Paragraph 3, Page 12; Page 13).

In response to Applicant’s arguments that the claims are not directed to a mental process, the examiner respectfully disagrees.  The independent claims merely recite generic computing elements which are used merely as a tool to perform the same method steps directing to refining a data ‘model’, wherein Claim 1 recites a generic computer program product (non-transitory computer readable medium storing computer instructions), Claim 7 recites an apparatus comprising a processor and memory and Claim 14 recites a method performing by a computing device.  None of the claimed method steps cannot be performed via a human mind or pen and paper.  The method steps are merely mathematical operations performed on data.  Humans have been ‘modeling’ data sets well prior to the advent of computers.  
The claimed steps all describe the abstract idea. 

Claim 7:  identify a user profile, determine a predicted outcome, compare the predicted outcome with an actual outcome, adjust based on the comparison a model; and determining an accuracy of the model is optimized
Claim 14:  determining a subset of a plurality of first computer transactions; refining…a model; and determining an accuracy of the model is optimizing; applying the refined model; and determining a output of the refined model.
These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “computing device” (Claim 14), “processor and memory” (Claim 7) and “non-transitory computer readable medium” (Claim 1, preamble only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) below directed to insignificant pre-solution activity (i.e. data gathering)
Claim 1:  collect behavioral data; receiving auxiliary data
Claim 7: collect behavioral data
Claim 14:  <N/A>
The mere nominal recitation of a generic processor/computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.


While the newly amended independent claims vary widely in scope – they are all directed to the abstract idea of data modeling.  More specifically the claims process collected data in order to refine/adjust a ‘model’ based on the comparison of the predicted outcome of the model vs. an actual outcome (referred to as accuracy of the model).  This is a very old, well-known and common approach to data model – for example weather forecasting models are constantly refined/adjusted based their accuracy (i.e. comparing the predicted weather to the actual weather).  The closer the refined/adjusted model is to predicting the actual weather the more accurate it is considered.  This model adjustment/refinement process is a simple mathematical operation performed on data.  That the data is related to ‘successful computer transactions’ (e.g. financial security trades) is simply non-functional descriptive material – the method steps would be performed the same regardless of the type of data being ‘modeled’.
Further the claims recite a judicial exception, a method for organizing human activity, data modeling.  Specifically the claims are directed to modeling the likelihood of a human users successful completing a security transactions (e.g. buy/sell stocks), wherein data modeling is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  The intended purpose of independent claims 1, 7 and 14 appears to be refine/adjust a data model related to the likelihood of a human user successfully for completing a securities transaction.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions



There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, the claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., processor, memory, computing device, etc.) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, 
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional elements recited in claims 1, 7 and 14 beyond the abstract idea is a processor, memory, computer readable medium comprising instructions and a computing device - i.e., generic computer components. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.
The claims are directed to a well-known business practice – data modeling – in this case risk refining/adjusting a data model based on a determined ‘accuracy’.  While the claims may represent an improvement to the business process of data model refinement they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the computer program product (non-transitory computer readable medium storing computer instructions, Claim 1), apparatus comprising a processor and memory (Claim 7) and computing device (Claim 14).  These generic computer hardware merely performs generic computer functions of receiving, processing and providing 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

In response to Applicant’s arguments that the claims are enabled under 35 U.S.C 112(a), the examiner respectfully disagrees.  
Specifically the examiner finds insufficient written support to demonstrate possession of at least the steps of determining a likelihood of success of a transaction and/or adjusting/refining a model.  Applicant argues that a single paragraph, Specification Paragraph 42, provides sufficient details to show possession of the claims steps.  Specification Paragraph 42, see below (emphasis) does state that the system may generate a score for computer transactions OR user profiles representative of a likelihood of success – however Specification Paragraph 42, like the remainder of Applicant’s disclosure, fails to disclose a specific algorithm for actually determining the score representative of a likelihood of success much alone a specific algorithm for:
Claims 1/7:  execute a model to determine a predicted outcome with a likelihood of success; adjust the model based on the comparison or subsequently determine an accuracy of the model is optimized
Claim 14:  determining based on output of a refined model a likelihood of success for the one or more second computer transactions
As claimed.
[42]    The example data analyzer 116 may analyze the user profiles and/or computer transactions to identify successful users and/or transactions. The example data analyzer breaks down computer transactions into objective elements such as the subject matter (i.e., the “what”), the parties involved (i.e., the “who”), the amount at stake (i.e., the “how much”), the date and/or time (i.e., the “when”), and the corresponding outcome. In some examples, the example data analyzer 116 determines that a user profile that comprises a plurality of successful computer transactions is a successful user profile. Furthermore, the example data analyzer 116 analyzes auxiliary data corresponding with successful transactions to determine correlations or patterns between the may generate a score for computer transactions and/or user profiles representative of a likelihood of success. The example score may range between 0 and 10, 0 and 100, or another range. For example, a user profile may have a score of 90 when, on average, the computer transactions associated with the user profile have a high likelihood of success. Similarly, a computer transaction may have a score of 25 when an average of similar computer transactions indicates a low likelihood of success.
Similarly, Applicant’s disclosure fails to disclose at any level of detail how to actual determine/output alternative computer transactions having a high likelihood of success.  Applicant argues that Specification Paragraph 44 demonstrates possession of this method step.  The examiner respectfully disagrees.  Paragraph 44, see below (emphasis added) merely discloses that the score may be determined as described above (i.e. in Paragraph 42, see discussion above) and/or that a low score indicates a low likelihood of success.  Paragraph 44 lacks any detailed algorithm for HOW to actually determine the score, determine a likelihood of success for any computer transaction much alone HOW to actually determine/output alternative computer transactions having a high likelihood of success as claimed.
[44]    In some examples, a user of a computer transaction system will initiate a new computer transaction. The example data analyzer 116 may similarly determine a score for the new computer transaction as described above. For example, the data analyzer 116 may identify prior computer transactions similar to the new computer transaction and utilize the prior score as the new score. Alternatively, the parameters of the new computer transaction may be input into the model  may generate a score based on the parameters and the output of the model. In examples wherein the determined score indicates a low likelihood of success, the data analyzer 116 determines alternate computer transactions that have higher scores that the new computer transaction to present to the user. Accordingly, the data analyzer 116 may also output data to the user interface 118 for presentation to users.

Applicant’s arguments with respect to claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Note:  The independent claims are quickly diverging in their scope, a restriction/election requirement maybe required.

Claim 1
Claim 7
Claim 14
Identify a user profile
x
x

Collect behavioral data
X
X
X
Determining a subset of transactions


X
Receiving auxiliary data
X


Execute a model
X


Compare predicted/actual outcome
X
X

Adjust model based on comparison
X
X

Refining a model


x
Determine accuracy of the model
X
X
X
Apply refined model


x
Determine output of refined/adjusted model

X
x

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Refining Customer Financial Security Trades Data Model for Modeling Likelihood of Successful Completion of Financial Security Trades.



2019 Subject Matter Eligibility Guidance
On January 7th 2019 the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 7 and 14, the claims recite “execute a model to determine a predicted outcome with a likelihood of success” (Claim 1), “determine a predicted outcome with a likelihood of success” (Claim 7); “determine based on an output of the adjusted model a likelihood of success for one or more second computer transactions (Claim 7) and “determining based on an output of the refined model a likelihood of success for the one or more second computer transactions” (Claim 14) OR “adjust based on the comparison the model” (Claims 1, 7); and “refining… a model based on the subset” (Claim 14) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of determining a predicted 
Specification Paragraph 19 discloses determine for each event (transaction) determine a predicted outcome with a likelihood of success, however the paragraph fails to disclose how to determine a predicted outcome with a likelihood of success.
Specification Paragraph 24 discloses that the system/method determines similar events initiated by the user and predicted outcome with the likelihood of success associated with a first event, however the Paragraph fails to disclose how to actually predict an outcome with a likelihood of success.
Specification Paragraph 32 discloses comparing the determining likelihood of success to a threshold and alerting a user, the paragraph like the remainder of Applicant’s specification fails to disclose how to determine a likelihood of success for transactions
Specification Paragraphs 34 and 35, discuss at a very high level of generality that the system/method scores security transactions and may generate an alert for low scores/low likelihood of success for a securities transaction in order to confirm that the user wishes to proceed with the transaction (Are you sure?).   The Paragraph fails to disclose how to actually predict an outcome with a likelihood of success and fails to provide any discussion as to how one actually predict the likelihood of success of a transaction.
Specification Paragraph 42, see above (emphasis added) does disclose that the system may generate a score for computer transactions OR user profiles representative of a likelihood of success – however Specification Paragraph 42, like the remainder of Applicant’s disclosure, fails to disclose a specific algorithm determining a predicted outcome with a likelihood of success (of a transaction) OR adjusting/refining a model as claimed.

While Specification Paragraphs 6, 6, 13, 47, and 48 mentions that the disclosed system generates a model based on collected user behavioral data associated with a user profile (successful computer transactions) and auxiliary data, none of these paragraphs disclose a specific or exemplary model much alone disclose HOW to determine a predicted outcome with a likelihood of success or adjust/refine a model as claimed.  These paragraphs, like the remainder of Applicant’s specification, merely discloses a desired result without any discussion as to how the actual result is achieved.  
With regards to the step(s) of adjusting/refining the generated ‘model’ based on the comparison of the predicted outcome with an actual outcome, while specification Paragraphs 6, 13 and 19 briefly mention adjusting the model based on the results there is no actual discussion or disclosure related to HOW to adjust the model as claimed.  Merely mentioning that the system/method may be used to adjust the generated models is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly Specification Paragraphs 41 and 58 disclose that the system/method may refine and/or train the model using a subset of transactions that are sent to a ‘model refiner’ (Figure 3, Element 310) this is insufficient to demonstrate possession.  The model refiner is simply a black box into which data is inputted and automagically an refined/adjusted model is outputted.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of recite “execute a model to determine a predicted outcome with a likelihood of success” (Claim 1), “determine a predicted outcome with a likelihood of success” (Claim 7); “determine based on an output of the adjusted model a likelihood of success for one or more second computer transactions (Claim 7) and “determining based on an output of the refined model a likelihood of success for the one or more second computer transactions” (Claim 14) OR “adjust based on the comparison the model” (Claims 1, 7); and “refining… a model based on the subset” (Claim 14) as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to adjust/refine a model, HOW to determine a predicted outcome with a likelihood of success).
algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “execute a model to determine a predicted outcome with a likelihood of success” (Claim 1), “determine a predicted outcome with a likelihood of success” (Claim 7); “determine based on an output of the adjusted model a likelihood of success for one or more second computer transactions (Claim 7) and “determining based on an output of the refined model a likelihood of success for the one or more second computer transactions” (Claim 14) OR “adjust based on the comparison the model” (Claims 1, 7); and “refining… a model based on the subset” (Claim 14) as claimed nor the claimed embodiment as a whole.
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “execute a model to determine a predicted outcome with a likelihood of success” (Claim 1), “determine a predicted outcome with a likelihood of success” (Claim 7); “determine based on an output of the adjusted model a likelihood of success for one or more second computer transactions (Claim 7) and “determining based on an output of the refined model a likelihood of success for the one or more second computer transactions” (Claim 14) OR “adjust based on the comparison the model” (Claims 1, 7); and “refining… a model based on the subset” (Claim 14) as claimed.

Regarding Claim 19, Claim 19 recites “in response to determining the likelihood of success for the one or more second computer transactions fails to satisfy the threshold, causing output of alternative computer transactions having a higher likelihood of success” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of determining/outputting alternative computer transactions having a high likelihood of success as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 31 (a single sentence) briefly mentions outputting alternative transactions having higher likelihood of success without any discussion on any level as to how to determine which computer transactions have a higher level of success.
Specification Paragraphs 45 and 56 disclose presenting alternative computer transactions determined by the data analyzer, however this paragraph like the remainder of Applicant’s disclosure fails to disclose how to determine which alternative computer transactions have a higher likelihood of success.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to adjust/refine a model, HOW to determine a likelihood of success).
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 7 and 14, the claims are directed to the abstract idea of data modeling. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, data modeling (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to modeling the likelihood of a human users successful completing a security transaction (e.g. buy/sell stocks), wherein data modeling is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “identify”, “collect”, “receive”, “generate”, “determine”, “compare” and “adjust/refine” (representative claim 1) recite functions of the data modeling are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 7 and 14 appears to be refine/adjust a data model related to successful computer transactions (e.g. financial security trades).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: data ranking engine (software), model generator (software), model refiner (software), processor (Claim 7 only), memory (Claim 7 only), and computing device (Claim Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps all describe the abstract idea. 
Claim 1:  execute a model to determine a predicted outcome, compare the predicted outcome with the actual outcome, adjust the model based on the comparison and determining an accuracy of the model is optimized
Claim 7:  identify a user profile, determine a predicted outcome, compare the predicted outcome with an actual outcome, adjust based on the comparison a model; and determining an accuracy of the model is optimized
Claim 14:  determining a subset of a plurality of first computer transactions; refining…a model; and determining an accuracy of the model is optimizing; applying the refined model; and determining a output of the refined model.

The claims do not integrate the abstract idea into a practical application.  The generic memory, processor and computing device are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the collecting and receiving steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-6, 8-13 and 15-20, the claims are directed to the abstract idea of data modeling and merely further limit the abstract idea claimed in independent claims 1, 7 and 14.  
Claims 2 and 15 further limit the abstract idea by generating a profile score for the user profile/transactions (a more detailed abstract idea remains an abstract idea).  Claims 3 and 16 further limit the abstract idea by ranking the user profiles (a more detailed abstract idea remains an abstract idea). Claim 4 further limits the abstract idea by limiting the auxiliary data (a more detailed abstract idea 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-8 and 10-20, Applicant’s specification discloses that the claimed elements directed to a computer readable medium, memory, processor, and computing device at best merely comprise generic computer hardware which is commercially available. More specifically 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  


Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue, U.S. Patent Publication No. 2008/0071630 in view of Klein et al., U.S. Patent Publication No. 2008/0065464.

Regarding Claim 1, Donahue discloses a system and method comprising
Identify a user profile (Paragraph 26) associated with historically “successful” computer transactions (Paragraphs 10, 28, 29; Figures 3, 4)(e.g. visitors matching criteria; Paragraphs 7, 34, 50-53);
Collect behavioral data associated with the user profile comprising a plurality of events corresponding to “successful” computer transactions (Paragraphs 30, 32, 35, 44);
Receive auxiliary data corresponding to each event (Paragraphs 31, 34);
Execute a model based on the behavioral and auxiliary data (e.g. success factors, matching criteria; Paragraphs 29, 37, 46, Figure 3); 
Determine a predicted outcome with a likelihood of success (successful transaction probability; Paragraphs 10, 25, 29, 30, 37; Figure 3);

Adjust, based on the comparison, the model (Paragraphs 47-49).

Iteratively/repeatedly/recursively adjusting a (forecasting) model based on a comparison of forecast data and actual data (i.e. how accurately the forecast matches the actual data) wherein the goal is to reduce the difference between actual and predicted values to zero is old and very well-known.  Support for this old and well-known practice can be found in at least the following references:  Hellerstein et al., U.S. Patent No. 6430615 (Abstract; DETX 8, Claims 5, 41); Schaffer et al., U. S. Patent Publication No. 20060026642 (Abstract; Paragraphs 9, 24); Edelen et al., U.S. Patent No. 20170004408 (Claims 1, 19); Beno et al., U.S. Patent Publication No. 20120316843 (Paragraphs 51, 80, 83); and Mikami et al., U.S. Patent Publication No. 20180052804 (Abstract, Paragraph 86).

Donahue does not disclose determining an accuracy of the model as claimed.

Klein et al., from the same field of forecasting, discloses a system and method comprising:
Compare the predicted outcome of an executed model with an actual outcome (Abstract; Paragraphs 15, 22, 57, 58);
Adjust the model based on the comparison (Paragraphs 16, 22; Claim 4);
After adjusting the model determining an accuracy of the model is ‘optimized’ be determining that the accuracy has decreased after previous increases (Paragraph 58).

It would have been obvious to one skilled in the art that the system and method as disclosed by Donahue would have benefited from the old and well known practice, in forecasting, of reducing the 

Regarding Claim 2, Donahue discloses a system and method further comprising generate a profile score for the user profile (Paragraphs 8, 36, 37).

Regarding Claim 3, Donahue discloses a system and method further comprising ranking the user profile among the plurality of user profiles (Paragraph 38).

Regarding Claim 4, Donahue does not disclose the specific auxiliary data as claimed however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 7, Donanue discloses an apparatus configured to perform:
A model based on one or more first computer transactions (e.g. success factors, matching criteria; Paragraphs 29, 37, 46, Figure 3);

Collect behavioral data associated with the user profile, wherein the behavioral data comprises a plurality of events corresponding to ‘successful’ computer transactions (Paragraphs 30, 32, 35, 44);
For each event of the plurality of events:
Determine a predicted outcome with a likelihood of success (Paragraphs 10, 25, 29, 30, 37; Figure 3);
Compare the predicted outcome with an actual outcome associated with historically ‘successful’ computer transactions (Figure 8; Paragraphs 47, 48); and
Adjust based on the comparison the model (Paragraphs 47-49); and
Determine, based an output of the generated model, a likelihood of success for one or more second computer transactions initiated by a user (Figures 4, 8; Paragraphs 29, 30, 37, 38).
Donahue also discloses an apparatus comprising one or more processors and memory comprising instructions that when executed by the one or more processors cause the apparatus to perform the method steps (Paragraphs 21-23).

Donahue does not disclose determining an accuracy of the model as claimed.

Klein et al., from the same field of forecasting, discloses a system and method comprising:
Compare the predicted outcome of an executed model with an actual outcome (Abstract; Paragraphs 15, 22, 57, 58);
Adjust the model based on the comparison (Paragraphs 16, 22; Claim 4);
After adjusting the model determining an accuracy of the model is ‘optimized’ be determining that the accuracy has decreased after previous increases (Paragraph 58).

It would have been obvious to one skilled in the art that the system and method as disclosed by Donahue would have benefited from the old and well known practice, in forecasting, of reducing the difference between a forecasted value and an actual value by adjusting the forecasting model (accuracy, curve fitting, etc.) in view of the disclosure of Klein et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Donahue discloses a system and method comprising:
A model based on a plurality of first computer transactions associate with one or more user profiles, by a computing device (e.g. classify uses into groups/levels; Paragraphs 8, 38, 39, 45);
Determining a subset of the plurality of first computer transactions associated with the one or more user profiles that correspond to ‘successful’ computer transactions (Paragraphs 38, 39);
Refining the generated model based on the subset (Paragraphs 47-49);
Applying the refined model to one or more second computer transactions initiated by a user (Paragraphs 51-53; Figure 6); and
Determining based on an output of the refined model a likelihood of success for the one or more second computer transactions (Paragraphs 10, 25, 29, 30, 37; Figure 3).

Donahue does not disclose determining an accuracy of the model as claimed.

Klein et al., from the same field of forecasting, discloses a system and method comprising:

Adjust the model based on the comparison (Paragraphs 16, 22; Claim 4);
After adjusting the model determining an accuracy of the model is ‘optimized’ be determining that the accuracy has decreased after previous increases (Paragraph 58).

It would have been obvious to one skilled in the art that the system and method as disclosed by Donahue would have benefited from the old and well known practice, in forecasting, of reducing the difference between a forecasted value and an actual value by adjusting the forecasting model (accuracy, curve fitting, etc.) in view of the disclosure of Klein et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8, Donahue discloses a system and method further comprising apply the one or more second computer transactions as inputs to the generated model (Paragraphs 51-53; Figure 6).

Regarding Claim 9, claim 9 recites similar limitations to Claim 1 and is therefore rejected using the same art and rationale as applied in the rejection of Claim 1.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623